Citation Nr: 0215927	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-01 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a rotator cuff tear 
with status-post acromioplasty of the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
December 1996.  

This appeal arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona which denied service connection for 
bilateral hearing loss, chronic prostatitis, and right and 
left shoulder disabilities, and granted service connection 
for a scar of the right ring finger and tinnitus.  

The veteran filed a notice of disagreement with the denial of 
service connection for bilateral hearing loss and a left 
shoulder disorder and the assignment of a noncompensable 
rating for tinnitus.  In January 2000 the RO granted a 10 
percent rating for tinnitus.  The veteran submitted his 
substantive appeal in January 2000.  He limited his appeal to 
the issue of service connection for a left shoulder injury 
and requested a hearing before a Member of the Board at the 
RO.  As the veteran failed to report to the hearing and has 
not submitted good cause for his failure to appeal or 
requested a rescheduling of the hearing, his request for a 
Board hearing is deemed to be withdrawn.  38 C.F.R. 
§ 20.702(d) (2001).


FINDING OF FACT

The service medical records show no left shoulder injury or 
disability, and there is no competent evidence that causally 
links a post-service left shoulder disorder with any incident 
of active service.  


CONCLUSION OF LAW

A left shoulder disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, (West 
1991); 38 C.F.R. § 3.303 (2001).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(a) (West Supp. 2002)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met.  There is no indication that there 
is any additional relevant evidence that has not been 
obtained.  In August 1998 the RO sent the veteran a letter 
explaining that they had requested his medical records from 
his private orthopedist.  The RO issued a statement of the 
case to the veteran in March 1999 which listed the evidence 
received and considered by the RO in their February 1999 
rating decision.  The veteran then submitted the records from 
Dr. JHM and a copy of his MRI.  A supplemental statement of 
the case was issued to the veteran in January 2000 which 
listed the evidence in the claims folder.  In addition the RO 
wrote the veteran a letter in January 2000 requesting the 
veteran identify all treatment he had received for his left 
shoulder since leaving the service.  The veteran responded 
and sent in a VA Form 21-4142 listing treatment by Dr. JHM in 
April 1997.  The RO sent the veteran a letter in February 
2002 informing him of the provisions of the VCAA.  A 
supplemental statement of the case was issued to the veteran 
in April 2002.  The RO sent the veteran a second letter in 
April 2002 which again explained the evidence needed to 
support his claim.  The veteran was sent letters in May and 
June 2002 informing him of the date of his hearing before a 
Member of the Board.  The copy of the June 2002 letter has a 
handwritten notation that the veteran did not "show" for 
his hearing.  The RO generally kept the veteran apprised of 
what he must show to prevail in his claim, what information 
and evidence he is responsible for, and what evidence VA must 
secure.  The evidence appears to be complete.  Consequently, 
there is no further duty to notify the veteran what evidence 
he may submit.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Further, the Board notes that the RO requested records from 
all medical care providers identified by the veteran.  No 
additional sources were identified following the issuance of 
the VCAA letters to the veteran in February and April 2002.  
Moreover, the Board finds that any additional development, to 
include a medical opinion, would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

As an additional matter, the Board notes that in making the 
above decision it was cognizant of the RO's initial decision 
denying the claim as not well grounded. However, as stated 
above, the RO subsequently addressed the applicability of the 
VCAA to this case, and denied the claim on the merits.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below.  Thus, the veteran was not 
prejudiced by the Board's decision to proceed with appellate 
review of this case.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background.  The veteran's service medical records, 
which do not include reports of service entrance or 
separation examinations, show no left shoulder injury or 
disability.  

The veteran's Form DD 214 reveals he had one year, nine 
months and 26 days of foreign service.  There is no 
indication he was engaged in combat based on his list of 
awards.  

In July 1998 the veteran filed a claim for service connection 
for constant shoulder pain which he indicated began in 1996.  
According to his application he did not receive any treatment 
for the shoulder in service.  He first received treatment for 
his constant shoulder pain in March 1997, between three and 
four months after service,  at the Scottsdale Orthopedic 
Clinic.  

A VA examination of the veteran was conducted in September 
1998.  The veteran stated that late in 1996 he fell off the 
top of a helicopter and landed palm down on the ground.  He 
rolled, jarring his left shoulder.  He did not have severe 
pain until January 1997.  At that time it was constant and 
prevented him from working overhead with his left arm.  An 
magnetic resonance imaging (MRI) revealed shoulder bone chips 
in the left shoulder and ligament and tendon damage.  Surgery 
was being considered.  Examination of the left shoulder 
revealed the veteran had full range of motion in all 
directions.  There was minimal tenderness at the area of 
insertion of the supraspinatus tendon.  Forced expiration and 
rotation of the left shoulder did not bring on pain.  The 
examiner's impression was the veteran had bone chips, and 
impingement syndrome of the left shoulder.  

The RO denied the claim for service connection for bone chips 
and impingement syndrome of the left shoulder as not well 
grounded in February 1999.  

In March 1999 the veteran submitted copies of a May 1997 MRI 
report and records from his private physician, Dr. JHM.  The 
MRI revealed a partial thickness tear of the supraspinatus 
tendon.  The April 1997 record from Dr. JHM includes a 
history from the veteran of noticing left shoulder problems 
after he was discharged in December 1996.  The veteran told 
Dr. JHM he did not recall ever having had injuries.  The 
clinical impression was rotator cuff tear and probable SLAP 
lesion.  In May 1997 Dr. JHM recommended an arthroscopic 
examination of the shoulder with probable debridement and 
open repair of the rotator cuff.  

The RO in April 2001 received the veteran's records from the 
Desert Samaritan Hospital which included treatment by Dr. TS.  
A left shoulder arthroscopy with arthroscopic acromioplasty 
was performed in May 1999.  

In January 2000 the veteran submitted his substantive appeal.  
He contends that one month prior to his discharge he fell off 
a helicopter in a field environment while preparing to go to 
Bosnia.  He stated he was treated by a doctor in a remote 
field site.  He stated he was certain his rotator cuff tear 
was from the fall which occurred during his active duty.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2001).  

Analysis.  Service connection requires facts shown by 
evidence that a particular injury or disease was the result 
of disability incurred in service.  38 C.F.R. § 3.303.  In 
this instance the veteran has presented evidence that in 1997 
he was treated for a rotator cuff tear of the left shoulder.  
Service medical records do not include any references to 
treatment for the left shoulder in service.  The veteran has 
asserted that because he was treated within a short time, 
approximately four months after service separation, that 
service connection should be granted for the rotator cuff 
tear of the left shoulder.  

When the veteran was examined in September 1998 he told the 
VA examiner he had fallen off a helicopter in service jarring 
his left shoulder in late 1996.  It was not until January 
1997 that he began to have severe pain in the left shoulder.  
Previously in April 1997 he told Dr. JHM he did not recall 
ever having any injuries.  

On his original application for benefits under the heading 
treatment received in service the veteran did not list any 
treatment in service for the left shoulder.  It is not until 
January 2000 that the veteran states he was treated in 
service during field exercises in preparation for Bosnia.  
The veteran has not asserted, nor does the record indicate, 
that he was engaged in combat when the fall occurred.  

The RO informed the veteran of the types of evidence that 
could be submitted to support his claim including lay 
statements.  The veteran has not submitted any statements 
from others in service who might have observed his fall from 
the helicopter or remembered his complaints of severe left 
shoulder pain in January 1997.  

The Board has found the veteran's assertion that he fell in 
service injuring his left shoulder inconsistent with his 
earlier statement that he did not recall any injuries. The 
earliest post-service medical evidence is dated in April 1997 
and, in reviewing that documentation, the Board notes that, 
in addition to the negative history of a left shoulder 
injury, the veteran specifically reported that he began 
noticing left shoulder problems after (emphasis added) he was 
discharged (from service) in December 1996.  The Board finds 
that this statement, given in the context of seeking initial 
treatment for the disability at issue, is more indicative of 
the actual history of events relating to the shoulder, when 
compared to subsequent statements claiming in-service left 
shoulder trauma and pain, which were provided after the 
veteran filed a claim for compensation benefits.  In addition 
his statement at the time of his appeal that he was treated 
in service is inconsistent with the information he listed on 
his application form and the absence of any records in the 
service medical records of treatment for the left shoulder.  
For that reason the Board has determined the veteran's 
statements regarding an in-service left shoulder injury and 
treatment for residuals of the trauma are not credible.  

In addition, even if the Board accepted the veteran's 
statement that he fell off the helicopter in service the 
veteran is not competent to provide an opinion on the 
etiology of his current left shoulder disability.  That is, 
questions of medical diagnosis or causation require the 
expertise of a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence that the veteran has the medical background 
sufficient to render such an opinion.  

The Board also notes that, while the veteran attributes the 
rotator cuff tear to an injury during service, he has also 
indicated that he first had severe shoulder pain in January 
1997, after his separation from the service.  In any event, 
in the absence of lay evidence that corroborates the 
veteran's assertion that he sustained in-service left 
shoulder trauma and competent evidence which links a current 
left shoulder disability, to include a rotator cuff tear, to 
some incident of service, to include the claimed injury, the 
claim for service connection must be denied. 

The Board is cognizant of the fact that a left shoulder 
disability was demonstrated within a few months of service 
and one would at least suspect some type of injury must have 
occurred given the fact that the veteran has a rotator cuff 
tear.  Moreover, medical evidence of an in-service left 
shoulder injury is not required to establish the occurrence 
of the claimed trauma.  However, corroborative lay evidence, 
such as a statement from a service buddy who saw the veteran 
at or proximate to the time of the claimed injury during 
service, might well be sufficient to establish that such an 
injury occurred.  In the absence of such evidence, and given 
the negative service medical records and the initial 
statements of the veteran when first seen after service for 
his left shoulder disability, which indicated a post-service 
onset of left shoulder symptoms in the absence of trauma, the 
Board must deny the appeal.

Inasmuch as there are no abnormal findings recorded in the 
service medical records relating to a left shoulder injury or 
disability, and considering the fact that when the veteran 
was first seen for a left shoulder disorder, he indicated 
that the onset of the disability was after service, the Board 
concludes that a medical examination or opinion is not 
warranted in the instant case.  § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The fact that the veteran currently 
has a left shoulder disability is not in dispute.  Thus, the 
only purpose of requesting an examination would be to obtain 
a nexus opinion.  Here, as noted above, the service medical 
records do not show a left shoulder injury or disability. 
Thus, at this point, in requesting a nexus opinion, a 
clinician would be reviewing the same record as summarized 
above, which contains no relevant finding to link a diagnosis 
of a left shoulder disability to.  As noted above, medical or 
lay evidence corroborating the veteran's claim of in-service 
left shoulder trauma makes this a different case; there would 
clearly be a duty to provide a competent nexus opinion under 
such circumstances.  In the absence of such evidence, the 
Board finds no duty to provide a VA examination and or 
competent nexus opinion.

As the preponderance of the evidence is against the claim for 
service connection for a left shoulder disability, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for a rotator cuff tear with status-post 
acromioplasty of the left shoulder is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

